Exhibit 99.1 NEWS RELEASE YAMANA GOLD REAFFIRMS ANNUAL 2010 GUIDANCE TORONTO, ONTARIO, April 1, 2010 ─ YAMANA GOLD INC. (TSX:YRI; NYSE:AUY; LSE:YAU) reaffirmed annual 2010 guidance today. Yamana anticipates that its production and cash costs for 2010 will be as previously stated and is as follows: 2010E Production(1) 2010E Cash Costs(1,2) 1,030 – 1,145,000 GEO* Co-product: $360 - $400 per GEO By-product: below $200 per GEO *Yamana treats silver as a gold equivalent. Gold equivalent ounce (GEO) calculations are based on an assumed gold to silver ratio of 55:1 which is a long term historical average Yamana has previously noted that production would sequentially increase, and cash costs would sequentially decrease, quarter-over-quarter throughout the year.In the first quarter of 2010, gold equivalent production is expected to be approximately 240,000 GEO and cash costs are expected to be below $200 per GEO on a by-product basis. This is consistent with internal forecasts. Minera Florida produced less than anticipated due to the earthquake which occurred on February 27 and is now fully operational. Yamana has also guided that copper production is expected to be 150-160 million pounds in 2010 and, similar to the case for gold production, Yamana expects production to increase quarter-over-quarter throughout the year. Copper production in the first quarter of 2010 is expected to be 29 to 30 million pounds. Yamana provides guidance on certain of its projected operating parameters including production levels and cash costs.The Company is not in the position to endorse consensus estimates with the respect to earnings and cash flow per share as it has no way to accurately monitor the underlying assumptions and projections going into these calculations. 1. Production and cash cost figures are from continuing operations. Cash costs are excluding Alumbrera. 2. Co-product and by-product cash costs per GEO and adjusted earnings per share are non-GAAP measures.Reconciliation and definitions of non-GAAP measures are located at the end of this press release. With 1,025,677 GEO produced in 2009, adjusted earnings(1) were US$0.47 per share in 2009. Yamana notes that the lower end of its production guidance for 2010 is consistent with actual production achieved in 2009 and cash costs would be comparable. Cash costs in the first quarter of 2010 are expected to exceed cash costs in the first quarter of 2009, which were at all time lows as a result, in part, of significant depreciation in local currencies after the financial crisis of late 2008. About Yamana Yamana is a Canadian-based gold producer with significant gold production, gold development stage properties, exploration properties, and land positions in Brazil, Argentina, Chile, Mexico and Colombia. The Company plans to continue to build on this base through existing operating mine expansions, throughput increases, development of new mines, advancement of its exploration properties and by targeting other gold consolidation opportunities in the Americas. FOR FURTHER INFORMATION PLEASE CONTACT: Letitia Wong Director, Investor Relations
